Case 2:18-cr-20495-DML-MKM ECF No. 27 filed 10/15/18         PageID.57   Page 1 of 6



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                    Plaintiff,                  Case Number 18-20495
      v.
                                                Hon. David M. Lawson
IBRAHEEM IZZY MUSAIBLI,

                    Defendant.
                                        /

       MOTION TO ADJOURN DEFENDANT’S MOTION CUTOFF

      Defendant Ibraheem Musaibli, through his attorneys, the Federal Community

Defender for the Eastern District of Michigan, moves this Court to enter an order

adjourning his motion cutoff date for 60 days, until December 14, 2018. In support

of this requests Defendant states:

      1. On August 8, 2018, this Court entered a scheduling order setting dates.

      2. October 15, 2018, was set as the motion cutoff date for any pretrial motions

           relating to the first batch of discovery produced by the Government.

      3. This discovery included numerous search warrants relating to electronic

           devices and social media accounts.

      4. The returns relating to these warrants is voluminous.

      5. Since that date, the Government has produced additional discovery,

           including additional related search warrants.
                                            1
Case 2:18-cr-20495-DML-MKM ECF No. 27 filed 10/15/18        PageID.58    Page 2 of 6



     6. The Government is conducting an ongoing review of materials and is in

        the process of producing more discovery.

     7. Defense counsel has been diligently reviewing the provided discovery.

        One attorney assigned to the case is devoting over 80% of his time to

        discovery review. Additionally, a law clerk has been hired and assigned

        to assist in discovery review.

     8. Despite this allocation of resources, counsel has yet to complete a review

        of the relevant discovery.

     9. Defense counsel is in a position to analyze most of the legal issues

        stemming from the warrants.          However, counsel needs to complete

        additional discovery review to determine whether or not the filing of

        motions is warranted from a strategic standpoint.

     10. To avoid unnecessary piecemeal litigation that is neither in the interest of

        the defendant nor judicial economy, a 60-day adjournment of the motion

        cutoff is appropriate.

     11. If the remaining discovery is produced as anticipated by the parties, 60

        days should be sufficient to allow the defendant and defense counsel to

        consult and formulate a litigation strategy for this case. Counsel can then

        file motions, if appropriate.




                                         2
Case 2:18-cr-20495-DML-MKM ECF No. 27 filed 10/15/18      PageID.59    Page 3 of 6



      12. At this time, an adjournment of the other dates set in the Court’s prior

         scheduling order is unnecessary.

      13. The Government concurs in this requests.

      Defendant requests that this Court enter an order adjourning Defendant’s

motion cutoff date by 60 days, until December 14, 2018.


                                     Respectfully submitted,


s/James Gerometta                           s/Miriam Siefer
Attorney for Defendant                      Attorney for Defendant
FEDERAL COMMUNITY DEFENDER                  FEDERAL COMMUNITY DEFENDER
613 Abbott Street, 5th Floor                613 Abbott Street, 5th Floor
Detroit, Michigan 48226                     Detroit, MI 48226
Email: james_gerometta@fd.org               Phone: 313-967-5868
Phone: 313.967.5839                         Facsimile: 313.962.0685
Facsimile: 313.962.0685                     Email: miriam_siefer@fd.org


s/Fabián Rentería Franco
Attorney for Defendant
FEDERAL COMMUNITY DEFENDER
613 Abbott Street, 5th Floor
Detroit, Michigan 48226
Email: fabian_renteria_franco@fd.org
Phone: 313-463-6143
Facsimile: 313-962-0685

Dated: October 15, 2018




                                        3
Case 2:18-cr-20495-DML-MKM ECF No. 27 filed 10/15/18   PageID.60   Page 4 of 6



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                 Plaintiff,               Case Number 18-20495
     v.
                                          Hon. David M. Lawson
IBRAHEEM IZZY MUSAIBLI,

                 Defendant.
                                  /

  BRIEF IN SUPPORTOF DEFENDANT’S UNOPPOSSED MOTION TO

             ADJOURN DEFENDANT’S MOTION CUTOFF




                                      1
Case 2:18-cr-20495-DML-MKM ECF No. 27 filed 10/15/18        PageID.61   Page 5 of 6



                                              I.

      On August 8, 2018, this Court set a motion cutoff date of October 15, 2018,

for any motions relating to the first batch of discovery produced by the Government.

This discovery consisted of multiple search warrants relating to electronic devices

and social media accounts. The returns relating to these warrants is voluminous. The

Federal Community Defender has assigned multiple attorneys to the case, one of

whom is devoting the majority of his time to discovery review. Additionally, the

Federal Community Defender has hired a law clerk to assist in discovery review.

Despite these efforts, defense counsel has not been able to review all the discovery

provided to date. The Government expects to provide additionally discovery prior

to the end of October.

      While it is possible for defense counsel to make some legal judgments about

possible challenges to the warrants, without further discovery review it is not

possible to make an informed strategic calculation regarding what, if any, motions

should be filed. To avoid unnecessary piecemeal litigation that is in neither the

interest of the defendant nor judicial economy, a 60-day adjournment of the motion

cutoff is appropriate. At the conclusion of this time, it is expected that defense

counsel and defendant will have had the necessary time to review the discovery and

develop a litigation strategy for the case.




                                              2
Case 2:18-cr-20495-DML-MKM ECF No. 27 filed 10/15/18       PageID.62   Page 6 of 6



                                        II.

      For the above reasons and those stated in the motion, this Court should enter

an order adjourning the motion cutoff date from October 15, 2018 until December

14, 2018.


                                      Respectfully submitted,


s/James Gerometta                           s/Miriam Siefer
Attorney for Defendant                      Attorney for Defendant
FEDERAL COMMUNITY DEFENDER                  FEDERAL COMMUNITY DEFENDER
613 Abbott Street, 5th Floor                613 Abbott Street, 5th Floor
Detroit, Michigan 48226                     Detroit, MI 48226
Email: james_gerometta@fd.org               Phone: 313-967-5868
Phone: 313.967.5839                         Facsimile: 313.962.0685
Facsimile: 313.962.0685                     Email: miriam_siefer@fd.org


s/Fabián Rentería Franco
Attorney for Defendant
FEDERAL COMMUNITY DEFENDER
613 Abbott Street, 5th Floor
Detroit, Michigan 48226
Email: fabian_renteria_franco@fd.org
Phone: 313-463-6143
Facsimile: 313-962-0685

Dated: October 15, 2018




                                        3
